Lawrence, Judge:
The proper value for dutiable purposes of certain drawing instruments and cases covered by the appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein, is before the court for determination.
The parties hereto have entered into the following stipulation of fact:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise, covered by the appeals for reappraisement enumerated in Schedule A, attached hereto and made a part hereof, and described below by catalog numbers consist of drawing instruments and cases which in the decision of Keuffel & Esser Co. vs. United States, Abstract No. 59557, were held to be separately dutiable; that the cases and drawing instruments, in accordance with that decision, should be appraised separately instead of as an entirely; [sic] and that the market value or price at the time of exportation of the drawing instruments and cases covered by these appeals for reappraisement at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as set forth below; that the weight of the cases was as set forth below:
Catalog No. Value of drawing Value of instruments cases Weight of cases
Appeal No. 190031-A/01301-50
1085 S $2.87 $.42 .520 lbs.
1094 1.49 .40 .375 “
1093 1.16 .36 .265 “
1095 1.85 .55 .420 “
1066 R 3.98 .44 .440 “
1086 S 2.82 .84 .595 “
*564Catalog No. Value of drawing Value of instruments cases Weight of cases
Appeal No. 190034-A/01305-50
1066 R $3.98 $.44 .440 lbs.
1092 .90 .32 .285 “
993 T 3.51 .41 .500 “
1067 R 3.85 1.00 .505 “
Appeal No. 190036-A/01306-50
1067 R 3.85 1.00 .505 “
1065y2 3.48 .50 .330 “
993 C 3.24 .41 .530 “
1092 .90 .32 .285 “
1066 R 3.98 .44 .440 “
1086 S 2.82 .84 .595 “
Appeal No. 207700-A/03151-51
Special Drawing
Sets H 4.61 1.07 .540 “
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
Upon the agreed facts of record, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis for determining the value of the drawing instruments and cases in controversy and that said value is as stipulated in the above-quoted stipulation.
As to all other merchandise, the appeals are dismissed.
Judgment will issue accordingly.